The facts in this case are substantially the same as in the case ofSmith and wife v. The Mechanics' Building  Loan *Page 379 Association, (the same defendant,) and the same orders were made by his Honor, the presiding Judge.
From the order, vacating the restraining the order and refusing to grant the injunction prayed for, the plaintiff appealed.
Same opinion as in Smith v. Mechanics' Building  Loan Association.
Error, and judgment according to that opinion, which will be certified.
PER CURIAM.         Order reversed.